Citation Nr: 0102224	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
present back disorder is not related to an injury or disease 
incurred during active service or proximately due to a 
service-connected disability.


CONCLUSION OF LAW

The veteran's present back disorder was not incurred in or 
aggravated by service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for treatment for a back 
disorder.  Records dated in May and June 1969 show the 
veteran sustained a laceration puncture wound to the medial 
right calf.  The June 1969 report noted redness, tenderness, 
and pus drainage.  Treatment included antibiotics and 
bandage.  The veteran's March 1970 separation examination 
revealed a normal spine.  In an October 1973 report of 
medical history the veteran denied any recurrent back pain.

A March 1995 examination report noted the veteran had 
undergone knee surgery in December 1992.  No additional 
information as to the underlying disorder requiring treatment 
was provided.  VA examination revealed a 2x2 centimeter (cm) 
shrapnel wound scar to the lower third of the right lower 
leg.  There was no tenderness to the scar, no pain on 
pressure, and no limitation of use of the right leg.  It was 
noted the veteran had no difficulty in walking a mile.  The 
diagnosis was asymptomatic right lower leg scar.

In May 1998 the veteran requested entitlement to service 
connection for the residuals of a laceration wound to the 
right lower leg.  In support of his claim the veteran 
submitted a copy of an undated statement from J.F.M. which 
noted his recollection of treating the veteran for a minor 
leg wound that had become infected in approximately May or 
June 1969.  The veteran also submitted copies of an August 
1990 statement from E.N.M. and a March 1991 statement from 
D.L. which noted the veteran had been wounded in the right 
calf during combat in Vietnam.

Correspondence dated in May 1998 from Dr. C.H.F., Chief 
Medical Officer at the Laredo VA Outpatient Clinic, noted the 
veteran had a history of lumbar radicular pain, numbness to 
the buttock, and spondylolysis.  It was the physician's 
opinion that these disorders were directly or indirectly 
caused by the veteran's right lower leg injury in 1969.  It 
was noted that the right leg radicular pain and numbness of 
the buttock were caused more likely than not as a direct 
result of the leg injury and that spondylolysis was caused 
indirectly by the veteran's gait and alteration of posture 
due to right leg pain.  

During VA neurology examination in October 1998 the veteran 
reported he had recovered fairly well after his injury in 
service but stated he experienced some pain to the area of 
the wound and limped slightly at times.  He reported that 
over the previous 8 to 10 years he had developed right lower 
back and buttock pain and some radiating pain down the right 
leg.  The examiner noted motor examination revealed normal 
strength throughout and +2 reflexes.  There was no evidence 
of atrophy or fasciculations.  Sensory testing and gait were 
normal.  It was noted that additional studies were required 
to determine if the veteran's shrapnel wound caused his low 
back degenerative spondylosis but that it was possible that 
he had exacerbated the disorder if he favored the right leg 
because of pain.

An October 1998 clinical electrophysiology laboratory report 
noted the veteran complained of persistent numbness in the 
area around the site of his wound and a 10 year history of 
progressively worsening back pain.  He also reported he 
experienced a constant soreness in the back which radiated to 
the right buttock, thigh, and calf.  He stated he had 
numbness with prolonged sitting or activities such as driving 
but that he had no numbness or tingling to the foot or toes.  
He reported getting up, walking, and stretching helped 
relieve the symptoms and stated he was presently taking 
Ibuprofen and anti-inflammatory medication.  He denied 
weakness, ambulation difficulty, and bowel or bladder 
incontinence.

The examiner noted the veteran was well developed, well 
nourished and in no acute distress.  His lower extremities 
were symmetric and there was no evidence of atrophy to the 
lower extremities or low back.  Muscle tone was normal and 
muscle bulk was good.  There was normal range of motion to 
the hips, knees, and ankles but there was restricted muscle 
flexibility to the lower extremities.  Straight leg raises 
were negative except for complaints of pain in the right low 
back.  Deep tendon reflexes were 2+ at the patella and 
Achilles tendon.  Babinski's sign was down going.  Motor 
examination revealed 5/5 strength throughout.  The veteran 
walked with a symmetric and non-antalgic gait.  Sensory 
examination was intact to light touch and pinprick.  
Proprioception was intact.  It was noted that there was some 
tenderness to palpation, more so on the right, with 
occasional reproduction of sensation of pain radiating into 
the right lower extremity.  

The examiner stated needle electromyography (EMG) was not 
performed at the veteran's request due to his inability to 
tolerate the procedure.  The electrodiagnostic findings 
included normal right sural sensory nerve conduction study, 
normal right peroneal motor nerve conduction study to the 
"EDB," and normal bilateral H-reflex.  It was noted that 
the electrodiagnostic study was limited secondary to the 
veteran inability to tolerate the needle Electromyograph 
(EMG).  However, the examiner's impression was that the study 
demonstrated normal conduction of the right lower extremity 
but that the study was unable to rule out right lower 
extremity/lumbar radiculopathy.

A June 3 1999, statement from Dr. C.H.F. noted that the 
veteran had known lumbar spine degenerative arthritis and had 
been experiencing more back pain with radiation to the lower 
extremities.  It was noted that the veteran reported the pain 
was worse when driving and even in bed and that lumbar spine 
magnetic resonance imaging (MRI) had been scheduled.

Subsequently, the RO requested and on June 22, 1999, received 
copies of the veteran's VA outpatient treatment records from 
March 1970.  A January 1998 report noted the veteran 
complained of right leg numbness for 8 to 10 years and 
reported a history of right knee surgery.  An April 1998 
record noted the veteran reported back pain.  X-ray 
examination of the lumbar spine revealed some mild diffuse 
hypertrophic changes to the lumbar segments and some 
narrowing of the L4-L5 disc.  There was bilateral 
spondylolysis of L5 but no spondylolisthesis.  X-ray 
examination of the right knee joint revealed significant 
hypertrophic degenerative changes.

A November 1998 report signed by Dr. C.H.F. noted back strain 
under evaluation by Houston but provided no further opinion 
or diagnosis.  A June 2, 1999, report signed by Dr. C.H.F. 
noted the veteran complained of back problems which were 
aggravated by driving and at night in bed.  It was indicated 
the disorder was treated with pain relieving medication.  A 
diagnosis of degenerative joint disease was provided but the 
affected joint was not identified.  

In his substantive appeal the veteran reported, in essence, 
that he had incurred a back injury during the rocket attack 
that resulted in his service-connected leg wound and that 
while his back injury eventually healed a numbness had 
persisted.  He also stated that the medical corpsman who 
treated him had not kept records and that at the time he had 
not been concerned with the establishment of a record of his 
injury.  In addition, he reported that while he had worked as 
a football referee his position did not involve much running 
and that he was in the process of giving up that activity.  
He also expressed disagreement with the RO's statements that 
the medical opinion of Dr. C.H.F. was inadequate to establish 
service connection.

In August 1999 the RO received copies of VA outpatient 
treatment records dated from January 1998 to August 1999.  No 
additional reports related to treatment or radiologic studies 
for a back disorder were provided. 

A January 2000 VA orthopedic examination report noted the 
claims file had been reviewed, including the reports of VA 
examinations in 1995 and 1998 and the correspondence of Dr. 
C.H.F.  The examiner reported the veteran had reported he 
experienced intermittent back pain over the previous 15 to 20 
years which was primarily related to his employment as an 
inspector.  It was also noted that his job required he spend 
several hours driving and that he reported he had noticed not 
only back pain but also a radicular type pain down the right 
lower extremity in the past several years.  The examiner 
stated that it had been speculated that the veteran had 
exacerbated his back injury due to an altered gait pattern as 
a result of his lower extremity shrapnel wound but that an 
extensive neurological work up had failed to reveal any 
significant evidence of radiculopathy.  

The examiner noted the veteran reported present symptoms of 
back pain without pain into the buttocks or lower extremity.  
Cough/sneeze effect was negative.  There was no report of 
bowel or bladder habit changes as a result of the back 
problem.  He reported his back pain was much worse with 
driving or prolonged sitting.  He also stated he worked out 
regularly on a treadmill and that standing and working out 
seemed to relieve his back pain.  

The examiner noted the veteran had a normal gait and that his 
heel to toe walking was normal.  Examination revealed a limb 
length discrepancy of left greater than right by 
approximately 2 cm.  There was a flattened lumbar lordosis 
and a flattened and somewhat decondition buttocks 
musculature.  Paraspinal musculature revealed some mild spasm 
during range of motion testing.  It was noted the veteran's 
symptoms were not embellished during examination.  Range of 
motion studies revealed forward flexion to 80 degrees, with 
some hamstring tightness preventing further flexion, but that 
when he bent his knees he was able to achieve flexion to 
90 degrees.  Extension was to 25 degrees, side bending was to 
30 degrees, bilaterally, and rotation was to 35 degrees, 
bilaterally.  

Neurologic examination revealed brisk deep tendon reflexes.  
It was noted he had some unusual hypertrophy to the calf 
musculature but that it seemed to be physiologic/familial 
rather than pathologic.  His arch was normal in appearance 
and there was no evidence of motor, sensory, or reflex 
abnormalities, except for a 3 to 4 cm area around his lower 
extremity shrapnel wound approximately 20 cm above the tip of 
the medial malleolus.  There was palpable disruption of the 
posterior medial calf musculature and resisted great toe 
flexion was somewhat painful with definite muscle defect.  It 
was noted that x-ray examination of the lumbar spine revealed 
mild degenerative disc disease which was appropriate for the 
veteran's age.  X-ray examination of the right leg revealed 
some degenerative changes to the knee and ankle but no 
evidence of foreign body to the tibia.  

The examiner provided diagnoses of degenerative disc disease 
of the lumbar spine with intermittent right L5-S1 
radiculopathy, shrapnel wound with penetrating trauma to the 
right medial leg and painful scar, and mild muscle injury to 
muscle group XI.  It was the examiner's opinion that the 
veteran's current back problem was unrelated to his shrapnel 
injury and that he had no significant alteration of gait as a 
result of that injury.  The examiner further stated that the 
veteran's lumbosacral spine degenerative disc disease was 
appropriate for his age and that it was not associated with 
an accelerated pattern of wear as a result of either direct 
trauma or indirect trauma due to his lower extremity shrapnel 
wound.  

In an April 2000 statement the veteran reiterated his claim, 
in essence, that he had incurred a back injury during combat 
which subsequently led to his present back disorder.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The record 
indicates that the veteran was adequately informed of the 
evidence necessary to support his claim, that all relevant 
records identified were obtained, and that sufficient medical 
evidence for a determination of the matter was also obtained.  
Although the June 3, 1999, statement from Dr. C.H.F. noted 
the veteran had been scheduled for an additional radiologic 
study, there was no subsequent indication that the veteran 
underwent an additional study or that pertinent treatment 
records exists which have not been obtained.  Therefore, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Additionally, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(d) (2000).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability and that the veteran is 
required to meet his evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Based upon the evidence of record, the Board finds 
entitlement to service connection for a back disorder is not 
warranted.  While the veteran's statements as to having 
sustained a back injury during combat are sufficient to 
establish an inservice occurrence of an injury, persuasive 
medical evidence shows the present back disorder is not 
related to an injury during service.

Although the May 1998 and June 1999 statements from Dr. 
C.H.F. indicate the veteran's present back disorder was due 
to direct and indirect trauma related to active service, the 
Board finds the January 2000 VA orthopedic examiner's opinion 
is persuasive.  That examiner specifically found that the 
veteran's current back problem was unrelated to his shrapnel 
injury, that his present lumbosacral spine degenerative disc 
disease was appropriate for his age, and that the disorder 
was not associated with an accelerated pattern of wear as a 
result of either direct trauma or indirect trauma due to the 
lower extremity shrapnel wound.  

The Board notes the January 2000 opinion was based upon an 
examination by an orthopedic specialist and a comprehensive 
review of the claims file.  In contrast, VA outpatient 
treatment reports show Dr. C.H.F. practices general medicine 
and there is no indication of any expertise in orthopedic 
disorders.  In addition, while the opinion of Dr. C.H.F. is 
clear as to the belief that the veteran's present back 
disorder was related to injuries incurred during active 
service he provided no rationale as to how the opinion was 
determined.  The Board also notes the opinion is inconsistent 
with VA examination findings of a normal gait in March 1995, 
October 1998, and January 2000, and that VA outpatient 
treatment records, including reports signed by Dr. C.H.F., 
are negative for any report indicative of gait abnormalities 
related to injuries during active service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

The claim for entitlement to service connection for a back 
disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

